DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 4-6, 9-11, 17-18, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al (“Chung”) (US 9,774,072) in view of Chiang et al (“Chiang”) (US 2016/0344090).

Re Claim 1:  Chung discloses: A housing (Figs 1A -1D, 6, 7), comprising: 
a metallic substrate (col 3 lines 6-7; body 110 formed of metal); 
a groove (114) defined at an upper surface of the substrate (as evidenced by Fig 1A), wherein a depth of the groove is not greater than 50% of a thickness of the substrate (as evidenced by Fig 1A), and the depth of the groove is in a range of 0.05 to 0.2mm (Thickness “T” in Fig 1D is 0.02 to 0.2mm thick); 
at least one hole (111) defined at a bottom of the groove, passing through the substrate and communicating with the groove (as evidenced by Fig 1A); 
an antenna piece (120) disposed in the groove and the at least one hole (as evidenced by Fig 1D), wherein the antenna piece comprises at least one selected from a metal, a conducting polymer, or LDS material (the antenna is a metal layer),
Chung fails to specifically disclose: an insulation layer completely covering an inner surface of the groove and an inner surface of the at least one hole; and 
the antenna piece completely insulated from the substrate, wherein the antenna piece comprises at least one selected from a conducting polymer or LDS material,

Chiang, however, teaches: an insulation layer completely covering a surface of the groove and a surface of the at least one hole; and 
the antenna piece completely insulated from the substrate (Fig 2: an insulation film 133 covers antenna 15 to completely insulate the antenna from the metallic substrate 131),
wherein the insulation layer is disposed between the surface of the groove and the antenna piece and between the surface of the hole and the antenna piece, and configured to insulate the antenna piece from the substrate (as evidenced by Figs 2 and 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an insulation layer completely covering an inner surface of the groove and an inner surface of the at least one hole; and the antenna piece completely insulated from the substrate, wherein the insulation layer is disposed between the surface of the groove and the antenna piece and between the surface of the hole and the antenna piece, and configured to insulate the antenna piece from the substrate in Chung, as taught by Chiang, in order to improve antenna performance when using the antenna of Chung in a metallic housing.

Re Claim 4: The disclosures of Chung as modified have been discussed above. 
Chung as modified discloses:  The housing according to claim 1, wherein the depth of the groove is in a range of 0.05 to 0.1 mm (Thickness “T” in Fig 1D is 0.02 to 0.2mm thick).

Re Claim 5:  The disclosures of Chung as modified have been discussed above. 


Re Claim 6:  The disclosures of Chung as modified have been discussed above. 
Chung as modified also discloses: The housing according to claim 5, wherein the connector is a copper foil or a metal block (as evidenced by Fig 1D the connector pad 140 is a metal block).

Re Claim 9: Chung discloses: A method for producing a housing (Figs 1A-1D, 6, 7), comprising: 
providing a metallic substrate (col 3 lines 6-7; body 110 formed of metal); 
defining a groove (114) and at least one hole (111) in the substrate (as evidenced by Fig 1A), wherein a depth of the groove is not greater than 50% of a thickness of the substrate (as evidenced by Fig 1A), and the depth of the groove is in a range of 0.05 to 0.2mm (Thickness “T” in Fig 1D is 0.02 to 0.2mm thick); and 
providing an antenna piece (120) in the groove and the at least one hole (130 in hole 111), wherein the antenna piece comprises at least one selected from a metal, a conducting polymer, or LDS material (the antenna is a metal layer),
wherein the groove is defined at an upper surface of the substrate (as evidenced by Figs 1A, 6), the at least one hole passes through the substrate (as evidenced by Fig 1A), is located at a bottom of the groove and communicates with the groove (as evidenced by Fig 1A).
Chung fails to specifically disclose: providing an insulation layer to completely cover a surface of the groove and a surface of the at least one hole; and 
providing an antenna piece in the groove and the at least one hole provided with the insulation layer

wherein the insulation layer is disposed between the surface of the groove and the antenna piece and between the surface of the hole and the antenna piece, and configured to insulate the antenna piece from the substrate.
Chiang, however, teaches: providing an insulation layer (Fig 2: 133) to completely cover an inner surface (as evidenced by Fig 2) of the groove (1315) and an inner surface of the at least one hole (132); and 
providing an antenna piece (15) in the groove and the at least one hole provided with the insulation layer (as evidenced by Figs 2 and 4)
and the antenna piece is completely insulated from the substrate (as evidenced by Fig 4),
wherein the insulation layer is disposed between the surface of the groove and the antenna piece and between the surface of the hole and the antenna piece, and configured to insulate the antenna piece from the substrate (as evidenced by Figs 2 and 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize providing an insulation layer to completely cover an inner surface of the groove and an inner surface of the at least one hole; and providing an antenna piece in the groove and the at least one hole provided with the insulation layer and the antenna piece is completely insulated from the substrate, wherein the insulation layer is disposed between the surface of the groove and the antenna piece and between the surface of the hole and the antenna piece, and configured to insulate the antenna piece from the substrate in Chung, as taught by Chiang, in order to improve antenna performance when using the antenna of Chung in a metallic housing.

Re Claim 10: The disclosures of Chung as modified have been discussed above. 

defining the groove at the upper surface of the substrate (as evidenced by Fig 1A); and 
defining the hole through the substrate at the bottom of the groove (as evidenced by Fig 1A).

Re Claim 11: The disclosures of Chung as modified have been discussed above. 
Chung as modified also discloses:  The method according to claim 9, wherein defining a groove (114) and at least one hole (111) in the substrate comprises: 
defining in the substrate a hole through the substrate (as evidenced by Fig 1A); and 
defining the groove based on the hole (as evidenced by Figs 1A and 7; the groove integrates with the hole for purposes of communicating between an antenna and communications circuitry), 
wherein the hole is at the bottom of the groove (as evidenced by Fig 1A).

Re Claim 17:  The disclosures of Chung as modified have been discussed above.  
Chung as modified discloses:  The method according to claim 9
Chung fails to specifically disclose:  wherein the substrate is produced by a computer numerical control technology, a forging technology or a stamping technology.
Chiang, however, teaches: the substrate (Fig 2: 131) is produced by a computer numerical control technology, a forging technology or a stamping technology (para 0032).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the substrate is produced by a computer numerical control technology, a forging technology or a stamping technology in Chung, as taught by Chiang, as the application of a known technique to a known device ready for improvement to yield the predictable result of precisely milling the groove for the antenna in a metallic substrate.

Re Claim 18:  Chung discloses: A mobile terminal, comprising a housing (Figs 1A-1D, 6, 7), wherein the housing comprises: 
a metallic substrate (col 3 lines 6-7; body 110 formed of metal); 
a groove (114) defined at an upper surface of the substrate (as evidenced by Fig 1A), wherein a depth of the groove is not greater than 50% of a thickness of a substrate (as evidenced by Fig 1A), and the depth of the groove is in a range of 0.05 to 0.2mm (Thickness “T” in Fig 1D is 0.02 to 0.2mm thick); 
at least one hole (111) passing through the substrate and at a bottom of the groove (as evidenced by Fig 1A); 
an antenna piece (120) disposed in the groove and the at least one hole (as evidenced by Fig 1D), wherein the antenna piece comprises at least one selected from a metal, a conducting polymer, or LDS material (the antenna is a metal layer).
Chung fails to specifically disclose: an insulation layer completely covering a surface of the groove and a circumferential wall of the at least one hole; and 
an antenna piece completely insulated from the substrate
wherein the insulation layer is disposed between the surface of the groove and the antenna piece and between the circumferential wall of the hole and the antenna piece, and configured to insulate the antenna piece from the substrate.
Chiang, however, teaches: an insulation layer completely covering an inner surface of the groove and a circumferential wall of the at least one hole; and 
an antenna piece completely insulated from the substrate (Fig 2: an insulation film 133 covers antenna 15 to insulate the antenna from the metallic substrate 131),

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an insulation layer completely covering an inner surface of the groove and a circumferential wall of the at least one hole; and an antenna piece completely insulated from the substrate wherein the insulation layer is disposed between the surface of the groove and the antenna piece and between the circumferential wall of the hole and the antenna piece, and configured to insulate the antenna piece from the substrate in Chung, as taught by Chiang, in order to improve antenna performance when using the antenna of Chung in a metallic housing.

Re Claim 20:  The disclosures of Chung as modified have been discussed above. 
Chung as modified also discloses: The mobile terminal according to claim 18, wherein the mobile terminal is a mobile phone, a tablet computer or a laptop computer (as evidenced by Fig 6 and col 2 lines 61-63).

Re Claim 21:  The disclosures of Chung as modified have been discussed above. 
Chung as modified discloses:  The method according to claim 9, wherein the depth of the groove is in a range of 0.05 to 0.1mm (Thickness “T” in Fig 1D is 0.02 to 0.2mm thick);

Re Claim 22:  The disclosures of Chung as modified have been discussed above. 
	Chung as modified discloses:  The mobile terminal according to claim 18, wherein the depth of the groove is in a range of 0.05 to 0.1mm (Thickness “T” in Fig 1D is 0.02 to 0.2mm thick);

Claim 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al (“Chung”) (US 9,774,072) in view of Chiang et al (Chiang”) (US 2016/0344090) in view of Wang et al (“Wang”) (US 9,013,356) as applied to claims 1 or 9 above, and further in view of Ramachandran et al (“Ramachandran”) (US 8,648,752).

Re Claim 8: The disclosures of Chung as modified have been discussed above. 
Chung as modified discloses: The housing according to claim 1
Chung as modified fails to specifically disclose:  further comprising a protective layer covering the antenna piece and the upper surface of the substrate where the groove is defined.
Ramachandran, however, teaches: a protective layer covering the antenna piece and the upper surface of the substrate where the groove is defined (Fig 1E: protective layer 178 covers the antenna and a surface of the metal substrate 176 where the groove 175 is defined).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a protective layer covering the antenna piece and the upper surface of the substrate where the groove is defined in Chung as modified, as taught by Ramachandran, in order to provide isolation of the antenna from exterior influences for maintaining antenna performance.

Re Claim 16:  The disclosures of Chung as modified have been discussed above. 
Chung as modified also discloses:  The method according to claim 9, wherein after providing an antenna piece (120) in the groove (114) and the at least one hole (111), the method further comprises at least one of the following operations: 
providing at a bottom of the hole a connector (140) configured to connect with the antenna piece (connecting via 130) 

Ramachandran, however, teaches: providing a protective layer covering the antenna piece and a surface of the substrate where the groove is defined (Fig 1E: protective layer 178 covers the antenna and a surface of the metal substrate 176 where the groove 175 is defined).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize providing a protective layer covering the antenna piece and a surface of the substrate where the groove is defined in Chung as modified, as taught by Ramachandran, in order to provide isolation of the antenna from exterior influences for maintaining antenna performance.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al (“Chung”) (US 9,774,072) in view of Chiang et al (“Chiang”) (US 2016/0344090) as applied to claim 9 above, and further in view of Wang et al (“Wang”) (US 9,013,356)

Re Claim 13:  The disclosures of Chung as modified have been discussed above. 
Chung as modified also discloses:  The method according to claim 9, wherein providing the antenna piece (120) in the groove (114) and the at least one hole (111) comprises:
filling (as evidenced by Fig 1D) the antenna material (120) in the groove (114) and the at least one hole (hole 111 filled with antenna material 130); and 
performing a metallization process to the antenna material to form the antenna piece (the antenna metal layer is formed by electroplating).
Chung fails to specifically disclose: provided with the insulation layer
LDS material

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide an insulation layer in Chung, as taught by Chiang, in order to improve antenna performance when using the antenna of Chung in a metallic housing.
Chung as modified fails to specifically disclose: LDS material
Wang, however, teaches: LDS material for forming an antenna (col 3 lines 10-11) in holes on a substrate (Fig 6B: antenna 50 formed on substrate 41 and in holes VG, VF).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize LDS material in Chung as modified, as taught by Wang, in order to provide antennas produced to high accuracy.

Response to Arguments
Applicant's arguments filed 2/10/2021 have been fully considered but they are not persuasive. The Examiner maintains the rejections for the following reasons:
	The Applicant argues on page 7, “The Office Action asserts that Chung discloses that a depth of the groove is not greater than 50% of a thickness of the substrate as evidenced by Fig 1A…Chung discloses that “FIG. 1A to FIG. 1D are schematic views...”  In other words, FIG. 1A is merely a schematic view, which is not necessarily drawn to scale.  Thus, it cannot inferred that a depth of the groove is not greater than 50% of a thickness of the substrate according to FIG. 1A in Chung.”
	The Examiner respectfully disagrees.  While the drawings are not to scale for making exacting dimensional evaluations and determinations, they still must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979)).  A description can be relied upon with the drawings for what they would reasonably teach one of 
	The Applicant argues on page 10, “…The cited references do not teach that the antenna piece comprises a conducting polymer, or LDS material…”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the antenna piece comprises a conducting polymer” since the claim, in alternative form, additionally lists a metal layer, and a LDS material) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Wang does teach a LDS material while Chung discloses a metal layer.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK R HOLECEK whose telephone number is (571)272-3932.  The examiner can normally be reached on Mon-Fri, 9AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK R HOLECEK/Examiner, Art Unit 2845     

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                                                                                                                                                                                                                           
April 20, 2021